Citation Nr: 1647591	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  10-43 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to a compensable initial disability rating for hepatitis C.

2.  Entitlement to an effective date prior to August 19, 2008, for the grant of a noncompensable disability rating for hepatitis C.

3.  Entitlement to service connection for residuals of bladder cancer due to asbestos exposure.

4.  Entitlement to service connection for prostate cancer due to asbestos exposure.

5.  Entitlement to service connection for a lumbar spine condition, to include as secondary to service-connected hepatitis C.

6.  Entitlement to service connection for a left knee condition, to include as secondary to service-connected hepatitis C.

7.  Entitlement to service connection for a right knee condition, to include as secondary to service-connected hepatitis C.
REPRESENTATION

Veteran represented by:	Shannon K. Holstein, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to November 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2009 and August 2014 rating decision of the Honolulu, Hawaii, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2011.

In February 2014, the Board denied the issue of service connection for residuals of bladder cancer due to asbestos exposure and remanded the issues of prostate cancer due to asbestos exposure and service connection for hepatitis C for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Subsequently, in an August 2014 rating decision, the RO granted service connection for hepatitis C and assigned a noncompensable disability rating.  The Veteran appealed the evaluation assigned and the effective date of the grant.  In December 2016, the Veteran submitted additional evidence, which was subsequent to the statement of the case issued in January 2016.  Waiver of RO consideration of the additional evidence is presumed given the date of the Veteran's substantive appeal.  See 38 U.S.C.A. § 7105 (e) (West 2014). 

In regard to the claim for service connection for residuals of bladder cancer due to asbestos exposure, the Veteran appealed, in part, the February 2014 Board decision and remand to the United States Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Remand (JMR) of September 2014, the Court, in part, vacated the Board's decision regarding the issue and remanded the matter to the Board for compliance with the terms of the JMR.  In November 2014, the Board remanded the issue for further development.  Id.

In regards to the claim for connection for prostate cancer, in a November 2014 Board decision and remand, the Board, in part, denied service connection for this issue.  The Veteran appealed, in part, the November 2014 Board decision to the Court.  In a JMR of May 2016, the Court, in part, vacated the Board's decision regarding the issue and remanded the matter to the Board for compliance with the terms of the JMR.  Hence, this matter is once again before the Board for appellate consideration.

The RO issued an November 2016 rating decision in which it denied service connection for a lumbar spine condition, a left knee condition and a right knee condition.  The Veteran filed a timely notice of disagreement (NOD) in December 2016.  The RO has yet to issue a statement of the case (SOC) in response to the Veteran's NOD, so the Board has jurisdiction over the claims as to that aspect.

The issues of entitlement to service connection for a lumbar spine condition, to include as secondary to service-connected hepatitis C, entitlement to service connection for a left knee condition, to include as secondary to service-connected hepatitis C, entitlement to service connection for a right knee condition, to include as secondary to service-connected hepatitis C, entitlement to service connection for residuals of bladder cancer due to asbestos exposure and entitlement to service connection for prostate cancer due to asbestos exposure are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hepatitis C has not resulted in intermittent fatigue, malaise, and anorexia, or; incapacitating episodes having a total duration of at least one week. 

2.  The first evidence in the record indicating an intent to apply for service connection for hepatitis C was received on August 19, 2008, more than one year after the Veteran's separation from active duty.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for hepatitis C are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7354 (2015). 

2.  The criteria for assignment of an effective date prior to August 19, 2008, for the award of service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Regarding the claims for a compensable initial disability rating for hepatitis C and an effective date prior to August 19, 2008, for the grant of a noncompensable disability rating for hepatitis C, once service connection is granted the claim is substantiated and additional notice is not required.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration.

The Veteran was provided VA medical examinations in June 2010 and December 2015.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate, as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Analysis

A. Increased Rating Claim 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule) in 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id. 

Because the Veteran is challenging the initially assigned disability rating, the claim has been in continuous appellate status since the original assignments of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board may, however, grant different levels of compensation effective from different dates based on the evidence, throughout the period since service connection was awarded.  See Hart v. Mansfield, 121 Vet. App. 505 (2007).

The Veteran seeks an initial compensable rating for hepatitis C, which is currently rated under 38 C.F.R. § 4.114, Diagnostic Code 7354 (2015).  Under this diagnostic code, a noncompensable evaluation is warranted where the hepatitis C infection is nonsymptomatic.  A 10 percent rating is warranted where the following signs and symptoms due to hepatitis C infection are manifested: "[i]ntermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks during the past 12-month period."  A 20 percent rating is warranted for "[d]aily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period."

A 40 percent rating is warranted for "[d]aily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period."  A 60 percent rating is warranted for "[d]aily fatigue, malaise and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks, during the past 12-month period, but not occurring constantly."  A 100 percent rating requires "[n]ear-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain)."  In regard to the above, the term "incapacitating episode" means "a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician." Id. at note 2.

A private treatment record dated in June 1992 reflects an assessment for Hepatitis C.  A private treatment note dated in May 1995 shows that the Veteran was positively last tested in August 1994 for hepatitis C.  An assessment of chronic hepatitis C was provided.  

The Veteran was afforded a VA examination in June 2010.  The Veteran reported fatigue, weakness, depression and anxiety.  No vomiting, hematemesis, or melena were reported.  No episodes of colic or other abdominal pain, fever, distention, nausea or vomiting were noted.  It was reported that the Veteran received a tattoo in San Diego and Hong Kong in 1977.  Upon examination, the VA examiner found no ascites, weight gain or loss, steatorrhea, malabsorption, or malnutrition.  The VA examiner noted that the Veteran's hepatitis C was not currently active.  No effects of the condition were found on the Veteran's usual occupation and daily activities.  

A VA medical addendum dated in April 2014 shows an opinion that the Veteran's hepatitis C was at least as likely as not incurred in or as a result of military service.  It was noted that the Veteran had no history of any hepatitis in service, but had elevated enzymes which may be from alcohol or hepatitis.  

The Veteran was afforded a VA examination in December 2015.  The VA examiner found that the Veteran did not have signs or symptoms attributable to chronic or infectious liver disease.  No incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia and right upper quadrant pain) due to the liver conditions during the past 12 months were noted.  No signs or symptoms attributable to cirrhosis of the liver, biliary cirrhosis or cirrhotic phase of sclerosing cholangitis were found.  The VA examiner stated that the Veteran's liver condition did not impact his ability to function in an occupational environment.  

After review of the record, the Board finds that the criteria for a compensable rating for hepatitis C have not been met.  The evidence does not show symptoms of hepatitis C during the period on appeal.  The June 2010 examiner did not find any active symptoms.  The December 2015 VA examination report does not show any evidence of fatigue, malaise, nausea, vomiting, anorexia, arthralgia or right upper quadrant pain as needed for a higher, compensable, rating.  In this case, the evidence shows that the Veteran's hepatitis as asymptomatic and a noncompensable rating is appropriate.  See 38 C.F.R. § 4.114, Diagnostic Code 7354.

The preponderance of the evidence is against the claim for a compensable rating for the Veteran's service-connected hepatitis C disability; there is no doubt to be resolved; and an increased rating is not warranted.

Other considerations

The Board has further considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  In short, the Veteran has no impairment due to his service connected hepatitis C, and this is contemplated by his noncompensable rating.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  In addition, an exceptional disability picture is also not shown when the Veteran's disabilities are considered in the aggregate.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009), it was held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such is raised by the record.  The June 2010 VA examination report reflects that the Veteran's condition had no effect on his usual occupation and daily activities.  In addition, the December 2015 VA examiner indicated that the Veteran's liver condition did not impact his ability to function in an occupational environment.  Accordingly, a TDIU claim has not been raised, and no action pursuant to Rice is necessary.

B. Earlier Effective Date

Generally, the effective date for an increased rating is the date of receipt of the claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  If, however, the claim is filed within one year of the date that the evidence shows that an increase in disability has occurred, the effective date is the earliest date as of which an increase is factually ascertainable (not necessarily the date of receipt of the evidence).  38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable." If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  38 C.F.R. § 3.400(o)(1), (2).  If the increase occurred after the date of the claim, the effective date is the date of increase.  Id.  See also Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010). 

For VA compensation purposes, a "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Although the regulations have since been amended to provide for standardized claims forms, this was after the time period in question for this case.  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits.  "It must "identify the benefit sought.""  38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

In addition, there is no provision in the law for awarding an earlier effective date based simply on the presence of the disability in treatment records.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).

In this case, the appeal must be denied because there is no indication that the Veteran filed an earlier claim, and the law precludes the assignment of an earlier effective date the basis that his disability arose during service without the filing of an earlier claim. 

The RO assigned the instant effective date based on the date he filed his claim of service connection for hepatitis C.  In this regard, it must be understood that the grant of service connection is recognition that his hepatitis C started with his service in the Navy.  38 C.F.R. § 3.303(a).  In fact, by assigning the effective date as of the date of claim, the RO was making an implicit finding that the medical condition arose much earlier, ultimately beginning with his active duty service.  See Akers v. Shinseki, 673 F.3d 1352, 1359 (Fed. Cir. 2012).

However, an effective date for the award of service connection for any disability cannot be assigned until a claim of service connection for that condition is filed with VA.  See DeLisio v. Shinseki, 25 Vet. App. 45, 53 (2011).  The law specifically precludes VA from assigning an effective date on this basis by directing that the effective date "shall not be earlier than the date of receipt of application therefor."  See 38 C.F.R. § 5110 (a).  Thus, an earlier effective date cannot be assigned in this case on the basis that his hepatitis C arose earlier than August 2008.

Next, because VA has found that entitlement to service connection for hepatitis C arose much earlier, the remaining question becomes on what date he filed a claim for those disability.  On this question, it must be found that his original claim was filed on August 19, 2008, the current effective date. 

A review of the claims file does not show evidence of the Veteran's intent to file a claim of service connection for hepatitis C earlier than August 19, 2008.  As his claim of service connection for hepatitis C was received more than one year after his separation from military service, the effective date of the award cannot be earlier than August 19, 2008, even though, as the Veteran contends, entitlement arose prior to that date.  The law requires that the effective date be the date of claim or the date entitlement arose, whichever is later.  Because the later of these two dates in this case is the date he filed his claim, there is no legal basis to assign an effective date earlier than August 19, 2008.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

For these reasons, even after resolving all reasonable doubt in the Veteran's favor, the appeal for an earlier effective date for the award of service connection for hepatitis C must be denied.


ORDER

Entitlement to a compensable initial disability rating for hepatitis C is denied. 

Entitlement to an effective date prior to August 19, 2008, for the grant of a noncompensable disability rating for hepatitis C, is denied.


REMAND

As an initial matter, in a November 2016 rating decision, the RO denied service connection for a lumbar spine condition, service connection for a left knee condition, and service connection for a right knee condition.  Subsequently, the Veteran submitted a notice of disagreement (NOD), with additional evidence to support his claims, in December 2016.  The RO, however, has not issued a statement of the case (SOC) with regard to the issues.  Where a claimant files a NOD and the RO has not issued a SOC, the issue must be remanded to the RO for a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the issues must be remanded.

Regarding the claim for service connection for residuals of bladder cancer due to asbestos exposure, as noted above, in compliance with a September 2014 JMR by the Court, the Board remanded the issue in November 2014 for a clarifying opinion from a VA examiner to address the etiology of the Veteran's bladder cancer in light of documented relevant in-service treatment and lay statements. 

A review of the Veteran's claims file shows that a supplemental statement of the case (SSOC) subsequent to the Board's remand has not been associated with the Veteran's claims file.  Therefore, the Board may not properly consider this evidence or issue a decision at this time, and must remand the case to allow the AOJ opportunity to review this evidence, readjudicate the Veteran's claim, and issue the Veteran a SSOC which addresses all the additional medical evidence associated with the claims file.  See 38 C.F.R. § 19.31 (b)(1), 19.37 (2015); see also Stegall, 11 Vet. App. at 271.  

Regarding the claim for service connection for prostate cancer due to asbestos exposure, further action in connection is warranted in light of points raised in the May 2016 JMR from the Court.  The JMR instructed that a new VA examination with an opinion is necessary to ensure that the Veteran is provided with an examination that complied with the February 2014 remand order.  

The JMR indicated that the April 2014 VA addendum opinion was inadequate pursuant to Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Specifically, the JMR noted that the April 2014 VA examiner erroneously characterized the Veteran's prostatis as "acute" and did not address whether the Veteran's prostate cancer was related to his in-service asbestos exposure in light of his in-service treatment for "chronic prostatis" as required by the remand order.  

Thus, to comply with the JMR, a new examination and opinion are needed.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA prostate examination to determine the nature and etiology of his claimed prostate cancer disability.  The entire electronic claims file must be reviewed by the examiner.  All necessary tests should be conducted. 

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's prostate cancer is related to his in-service asbestos exposure in light of his in-service treatment for chronic prostatis.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

2.  Readjudicate the appeal, to include the issue of residuals of bladder cancer due to asbestos exposure.  If the benefits sought remain denied, issue a SSOC and return the case to the Board.

3.  Separately, issue the Veteran a statement of the case on the issues of entitlement to service connection for a lumbar spine condition, to include as secondary to service-connected hepatitis C, entitlement to service connection for a left knee condition, to include as secondary to service-connected hepatitis C, and entitlement to service connection for a right knee condition, to include as secondary to service-connected hepatitis C.  The Veteran and his representative must be clearly advised of the need to file a substantive appeal if the Veteran wishes to complete an appeal of these issues.  If, and only if, an appeal of the issues is perfected, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


